Citation Nr: 1516028	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-27 676A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Veteran seeks service connection for a bilateral shoulder disability.  The Board notes that he is a combat veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  As his allegation of injuring his shoulders carrying heavy equipment during deployment to the Southwest Theater of Operations is consistent with the circumstances of his service, the Board finds that the in-service incurrence of his injury is established as there is no clear and convincing evidence to the contrary.

The Veteran underwent a VA examination in February 2014 that provided a diagnosis of bilateral shoulder soft tissue strain with right bicep tendonitis but the examiner did not provide a nexus opinion.  In October 2014, the RO sent the claims file to a different examiner for a VA medical opinion.  That physician did not discuss how the Veteran's lay statements and the buddy statements in support of a nexus impacted the opinion.  Additionally, the physician was not able to physically examine the Veteran.  As a result, the Board finds that the October 2014 VA opinion is not wholly sufficient to decide the claim.  A new VA examination and medical opinion is warranted.  38 U.C.S.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

On remand, any outstanding VA treatment records should be obtained.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including any dated since October 2013.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his bilateral shoulder disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral shoulder disability had its onset during, or is otherwise related is related to service, including carrying heavy equipment in a combat environment during his deployment to the Southwest Theater of Operations.

In answering this question, the examiner is to assume that the Veteran did have such an injury during deployment, despite the fact that his service treatment records do not show any complaints or treatment for this injury.  

The Veteran's lay statements and the buddy statements in support of his claim should be considered and discussed in the rationale for this opinion.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




